Citation Nr: 1038536	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  06-37 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial increased rating for posttraumatic 
stress disorder (PTSD), evaluated as 30 percent disabling from 
September 19, 2000 to January 22, 2001, and as 50 percent 
disabling from January 23, 2001.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 1973. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision in which the 
Department of Veterans Affairs (VA) Appeals Management Center 
Resource Unit in Bay Pines, Florida granted service connection 
for PTSD and awarded a 30 percent evaluation for this disability, 
effective from September 19, 2000, the date of the Veteran's 
claim.  The Veteran perfected a timely appealed with respect to 
the 30 percent rating initially assigned to his now 
service-connected PTSD.  

During the current appeal, and specifically by a March 2009 
rating decision, the RO in Cleveland, Ohio granted an increased 
evaluation of 50 percent, effective from January 23, 2001, for 
the Veteran's PTSD.  In any event, the issue pertaining to the 
rating of this disability remains before the Board because the 
increased evaluation that was awarded by the March 2009 
determination was not a complete grant of the maximum benefits 
available.  See AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, 
the Veteran's claim for an increased rating for his 
service-connected PTSD is characterized as is listed on the cover 
page of this decision.  Additionally, due to the location of the 
Veteran's residence, the jurisdiction of his appeal remains with 
the RO in Cleveland, Ohio.  

The record reflects that the Veteran canceled his hearing 
scheduled before a Veterans Law Judge (VLJ) at the RO on July 21, 
2009.  In this regard, the Veteran's representative explained 
that the Veteran would not appear due to severe anxiety and anger 
issues.  In lieu of the hearing, the representative faxed 
additional medical records and waived local VA jurisdiction of 
that evidence.  Thus, the Board concludes that the Veteran's 
hearing request has been withdrawn.  The Board will now proceed 
to adjudicate the issues on appeal.  See 38 C.F.R. § 20.704(d).

For the reasons set forth below, the Veteran's appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action is 
required.  
REMAND

Although further delay is regrettable, additional development is 
necessary in order to adjudicate the claims.

As previously noted herein, the Veteran's service-connected PTSD 
is evaluated as 30 percent disabling from September 19, 2000 to 
January 22, 2001 and as 50 percent disabling from January 23, 
2001, under the provisions of Diagnostic Code (DC) 9411.  
38 C.F.R. § 4.130 (2009).  

The Veteran last underwent a VA examination of his PTSD in July 
2007.  According to records of subsequent VA outpatient 
psychiatric treatment, and specifically at an October 2008 
session, the Veteran reported experiencing an increase in his 
depressive symptoms as well as some difficulty sleeping.  Also, 
in a May 2009 letter, a treating psychiatrist and social worker 
at the VA Marion Community Based Outpatient Clinic in Marion, 
Ohio explained that, after reviewing the Veteran's medical 
records and interviewing him on numerous occasions, they believed 
that he was unable to acquire and maintain gainful employment, 
does not "do well" with management or other employees, has 
chronic PTSD, and can be unpredictable if angered or agitated.  

VA is required to afford the Veteran a contemporaneous VA 
examination to assess the current nature, extent, and severity of 
his PTSD.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 
(2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, a new 
VA medical examination is necessary in order to determine the 
Veteran's complete PTSD picture. 

In an April 2009 statement, the Veteran raised the issue of 
entitlement to a TDIU.  As noted herein, in the May 2009 letter, 
the Veteran's treating psychiatrist and social worker concluded 
that the Veteran is "unable to acquire and maintain gainful 
employment."  

Although the issue of TDIU has not adjudicated by the RO, the 
Board does have jurisdiction to consider the matter.  
Specifically, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
United States Court of Appeals for Veterans Claims (Court) held 
that a TDIU claim is part of an increased rating claim when such 
claim is raised by the record.  The Court essentially stated that 
a request for total disability rating, whether expressly raised 
by a veteran or reasonably raised by the record, is not a 
separate claim for benefits, but rather involves an attempt to 
obtain an appropriate rating for a disability as part of a claim 
for increased compensation.  Id. at 453-54.  

Here, evidence of record, including the Veteran's own assertions, 
have raised the issue of entitlement to a TDIU.  Thus, the Board 
concludes that it does have jurisdiction over the issue of the 
Veteran's entitlement to TDIU.  See Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001) (a separate, formal claim is not 
required in cases where an informal claim for TDIU has been 
reasonably raised) & VAOPGCPREC 12-2001 (July 6, 2001) (further 
expansion on the concept of when an informal claim for TDIU has 
been submitted).  Prior to adjudication of this issue by the 
Board, however, specific evidentiary development is needed.  

Copies of records of psychiatric treatment that the Veteran has 
received at VA Marion Community Based Outpatient Clinic in 
Marion, Ohio since November 2008 should be obtained and 
associated with the Veteran's claims folder.  In addition, any 
and all outstanding vocational rehabilitation records should be 
associated with his claims file.  He should also be accorded a 
pertinent VA examination, at which time the examiner has an 
opportunity to review the Veteran's entire claims file, including 
any additional pertinent records added to the folder pursuant to 
this Remand.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VCAA 
notice-complying letter.  

2.  Obtain any copies of records of any 
recent psychiatric treatment that the 
Veteran may have received at the Marion 
Community Based Outpatient Clinic in 
Marion, Ohio since November 2008-as well 
as the Veteran's complete vocational 
rehabilitation folder.  If any of these 
records cannot be located, that fact 
should be so stated in the Veteran's 
claims folder.

3.  Thereafter, schedule the Veteran for a 
VA psychiatric examination to determine the 
extent of his PTSD.  The claims folder 
should be made available to and reviewed by 
the examiner.  All indicated tests should 
be performed.  

Following examination of the Veteran, the 
examiner should identify what symptoms, if 
any, the Veteran currently manifests that 
are attributable to his service-connected 
PTSD.  The examiner should assign a Global 
Assessment of Functioning (GAF) score for 
the Veteran's PTSD consistent with the 
American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV) and 
explain the significance of the score.  

In addition, the examiner should comment on 
the effect of the Veteran's service-
connected disability (PTSD) on his ability 
to engage in any type of full-time 
employment and whether, in the examiner's 
opinion, the service-connected PTSD alone 
is of such severity as to render the 
Veteran unable to obtain and maintain 
employment.  In answering this question, 
the examiner should consider the Veteran's 
level of education, special training, and 
previous work experience, but not his age 
or the impairment caused by his nonservice-
connected disabilities.  The question is 
whether the Veteran is capable of 
performing the physical and mental acts 
required by employment, not whether he can 
find employment.  

A complete rationale for all opinions 
should be provided.  

4.  The examination report must be reviewed 
to ensure that it is in complete compliance 
with the directives of this remand.  If the 
report is deficient in any manner, the 
AMC/RO must implement corrective 
procedures.

5.  Following the above, the readjudicate 
the Veteran's claims.  If any benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued, and 
the Veteran and his representative should 
be afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  


_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  


